N0’1_‘E: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
ROBERT M. JONES, JR.,
Claim,an,t-Appellant, '
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respon,dent-Appellee.
2011-7050 `
Appeal from the United States Court of Appea1s for
Veterans C1aims in case n0. 09-0249, Judge Wil1iam A.
Moorman.
ON MOTION
ORDER
Up0n consideration of the Secretary’s unopposed mo-
tion to supplement the addendum to his initial brief,
IT ls 0R:oERE1) THAT:
The motion is granted

JoNEs v. mm 2
FoR THE COURT
ms  2011 /s/ Jan H0rbaly
Date J an Horba1y
C]erk
cc: Virginia A. Girard-Brady, Esq.
Amanda L. Tantum, Esq. '
329 FILED
vacuum App-ms
ms ranger crncunmR
AUG 3 1 2011
.lAN HDRBALY
CLEH(